UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7607



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREA MELINDA GLEATON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-01-130; CA-04-194)


Submitted:   February 28, 2006              Decided:   March 22, 2006


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrea Melinda Gleaton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andrea Melinda Gleaton seeks to appeal the district

court’s order denying relief on her 28 U.S.C. § 2255 (2000) motion.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           When the United States is a party, a notice of appeal

must be filed no more than sixty days after the entry of the

district   court’s    final   judgment    or   order,   Fed.   R.   App.   P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory and

jurisdictional.”       Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s judgment was entered on the docket

on May 21, 2004.     The notice of appeal, which Gleaton herself dated

August 29, 2005, was late.*        Because Gleaton failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing. See
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                  - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -